      Case 1:19-cv-05409-SDG Document 1 Filed 11/27/19 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ERNST RICHARD, individually and
as parent and Administrator of
the ESTATE OF JOHN RICHARD,

            Plaintiffs,
                                       CIVIL ACTION FILE
v.                                     NUMBER

MWW TRANSPORT, INC., GEORGIA
JOHN DOE CORPORATION, WILIAN
DUQUE, DEFENDANTS FIRST AND
SECOND JOHN DOE, additional
owners and/or operators, and
NATIONAL INDEMNITY INSURANCE,

            Defendants.

                          NOTICE OF REMOVAL

                                    1.

     Plaintiff    Ernst   Richard      filed   Civil    Action     File   No.

19CV9475 in the DeKalb County Superior Court, State of Georgia,

with MWW Transport, Inc., Wilian Duque, and non-entity National

Indemnity    Insurance1   as   named      Defendants.   A   copy    of    the

applicable Summons and Complaint are attached as Exhibit 1. The

Answer of these Defendants is attached as Exhibits 2.




1
  Also named elsewhere as National Indemnity Company.      See
Complaint, ¶ 12.   For ease of reference, this entity shall be
collectively referred to as “NICO”.


                                    -1-
         Case 1:19-cv-05409-SDG Document 1 Filed 11/27/19 Page 2 of 5




                                          2.

      Plaintiffs    are     citizens      and   residents   of   the     State   of

Georgia.

                                          3.

      Defendant MWW Transport, Inc. is a Florida corporation with

its     principal   place       of   business    located    in   the     State   of

Michigan. See Answer, ¶ 1.

                                          4.

      Defendant Wilian Duque is a citizen and resident of the

State of Florida.        See Answer, ¶ 5.

                                          5.

      Defendant NICO is a Nebraska corporation with its principal

place of business located in the State of Nebraska. See Answer,

¶ 12.

                                          6.

      Plaintiffs        claim    unspecified      injuries,      including       the

wrongful death of Plaintiff’s decedent John Richard, and damages

arising out of motor vehicle accident occurring on October 7,

2017 in Lowndes County, Georgia.                Complaint, ¶¶ 15-20, 26-27,

42-49    and   prayer    for    relief.    Plaintiffs   also     claim    punitive

damages. Complaint, ¶¶ 51-52.




                                          -2-
         Case 1:19-cv-05409-SDG Document 1 Filed 11/27/19 Page 3 of 5




                                         7.

    The foregoing action is properly removable to this Court

pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1446(a) and (b).

In accordance with 28 U.S.C. § 1332(a), there exists completed

diversity    of   citizenship      between     Plaintiffs   and     these    named

Defendants and the amount in controversy, exclusive of interest

and cost, exceeds the sum of $75,000. See Roe v. Michelin N.

Am., Inc., 613 F.3d 1058 (11th Cir. 2010); Int’l Ins. Co. of

Hannover v. Morro Wood Townhouses, LLC, 2015 U.S. Dist. LEXIS

185683, *9-10 (N.D. Ga. Nov. 4, 2015).

                                         8.

    All named Defendants consent to the removal of this case.

                                         9.

    Notice is hereby given, within thirty days after service

and receipt of a copy of the Complaint filed in the Fulton

County    State   Court,   State    of    Georgia,   from   which    it     may   be

ascertained that the case is one which is and/or has become

removable, notice is hereby given in accordance with 28 U.S.C.

§ 1446 and pursuant to Fed. R. Civ. P. 11 of the removal of this

action to this Court. See Exhibit 3.




                                         -3-
      Case 1:19-cv-05409-SDG Document 1 Filed 11/27/19 Page 4 of 5




                                 DENNIS, CORRY, SMITH & DIXON, LLP

                                 /s/ Grant B. Smith
                                 GRANT B. SMITH, ESQ.
                                 Georgia bar number 658345

                                 /s/ Brent M. Estes
                                 BRENT M. ESTES, ESQ.
                                 Georgia bar number 250605
                                 For the Firm
                                 Attorneys for Defendants MWW
                                 Transport, Inc., National
                                 Indemnity Insurance, and Wilian
                                 Duque

900 Circle 75 Parkway, Suite 1400
Atlanta, Georgia 30339
(404) 365-0102
(404) 365-0134 (Facsimile)
Gbs@dcplaw.com
Bestes@dcplaw.com




                                  -4-
        Case 1:19-cv-05409-SDG Document 1 Filed 11/27/19 Page 5 of 5




                         CERTIFICATE OF SERVICE

    I electronically filed NOTICE OF REMOVAL with the Clerk of

Court   using   the   CM/ECF   system   which   will   automatically   send

email notification of such filing to the following attorneys of

record:

    Dwayne L. Brown
    Law Office of Dwayne L. Brown, P.C.
    3390 Peachtree Road, Suite 1100
    Atlanta, Georgia 30326
    dbrown@dbrownatty.com

    Frandy J. St. Louis, Esq.
    Kimberly B. Floyd, Esq.
    J. St. Louis & Associates, P.C.
    235 Peachtree Street NE, Suite 400
    Atlanta, Georgia 30303
    stlouis@fstlouislaw.com

    I also mailed by United States Postal Service the document

to the following non-CM/ECF participants:         None.

    This 27th day of November, 2019.



                                   /s/ Brent M. Estes
                                   BRENT M. ESTES, ESQ.
                                   For the Firm




                                    -5-
